              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION


In the Matter of the Complaint of         )
Branson Duck Vehicles, LLC, as            )
Owner; and Ripley Entertainment,          )       Case Number 18-cv-03339-MDH
Inc. as Owner pro hac vice of the         )       Consolidated With
STRETCH DUCK 07 for Exoneration           )       Case Number 19-cv-5006-MDH
From or Limitation of Liability           )
                                          )


                    MOTION FOR LEAVE TO FILE EXCESS PAGES

       Pursuant to Local Rule 7.0(d), Limitation Claimants (listed in signature line

below, hereinafter collectively, “Limitation Claimants”), move the Court for leave to file

an additional fifteen (15) pages in connection with their forthcoming Suggestions in

Opposition to Limitation Plaintiffs’ Motion in Support of Admiralty Jurisdiction filed by

Branson Duck Vehicles, LLC and Ripley Entertainment, Inc. (ECF Doc. 187), up to and

including a total of thirty (30) pages. In support of this Motion, Limitation Claimants

state as follows:

       1.     Pursuant to the Court’s Case Management Schedule and Order (ECF No.

135), Limitation Claimants are to file their suggestions in opposition to Limitation

Plaintiffs’ anticipated Motion in Support of Admiralty Jurisdiction by July 22, 2019.

       2.     As the Court is aware, this litigation arises out of the duck boat accident

that occurred on Table Rock Lake on July 19, 2018. Numerous claims have been




   Motion for Extension                                                                     1
        Case 6:18-cv-03339-MDH Document 196 Filed 07/09/19 Page 1 of 5
asserted against Limitation Plaintiffs, and a question has been raised regarding the

existence of admiralty jurisdiction over the accident.

       3.     The factual and legal issues inherent in adjudication of navigability of

Table Rock Lake for the exclusive purpose of admiralty jurisdiction have produced

voluminous documents from both Limitation Plaintiffs and Limitation Claimants,

including expert reports and depositions, all of which require full and complete briefing.

       4.     Given the complexity of the claims and issues before this Court, Limitation

Claimants respectfully request a total of thirty (30) pages to develop and brief their

position on jurisdiction matters.

       5.     Limitations Claimants consented to Limitation Plaintiffs’ request for a limit

of thirty (30) pages for Limitation Plaintiffs’ brief (which was granted by this Honorable

Court on June 27, 2019 - ECF 184), and Limitation Plaintiffs have consented to this

reciprocal request (ECF 182) in this litigation.

       6.     In the interest of justice, it is requested that this extension for a total of

thirty (30) pages be granted.

       WHEREFORE, Limitation Claimants respectfully request that the Court grant this

motion and give them leave to file a total of thirty (30) pages in connection with their

forthcoming Suggestions regarding jurisdictional issues; and for such other and further

relief as the Court deems just and proper.




   Motion for Extension                                                                        2
        Case 6:18-cv-03339-MDH Document 196 Filed 07/09/19 Page 2 of 5
                       Respectfully submitted,

                       /s/ Ronnie G. Penton
                       Ronnie G. Penton LA #10462
                       Appearing Pro Hac Vice
                       THE PENTON LAW FIRM
                       503 Georgia Avenue
                       Bogalusa, Louisiana 70427
                       (985)732-5651
                       (985)735-5579 FAX
                       fedcourtmail@thepentonlawfirm.com
                       ronnie@thepentonlawfirm.com
                       Representing William and Joseph Strecker

                       /s/ Kevin C. Roberts
                       Kevin C. Roberts #31578
                       ROBERTS, WOOTEN & ZIMMER, L.L.C.
                       10438 Business 21 - P. O. Box 888
                       Hillsboro, Missouri 63050
                       (636) 797-2693
                       (636) 789-4205 FAX
                       KevinRoberts@RWZLaw.com

                       Representing William and Joseph Strecker


                       /s/ Jeff Bauer
                       Jeff Bauer #48902
                       STRONG, GARNER, BAUER, P.C.
                       Steve Garner (#35899)
                       415 E. CHESTNUT EXPRESSWAY
                       SPRINGFIELD, MISSOURI 65802
                       (417) 887-4300
                       (417) 887-4385 FAX
                       jbauer@stronglaw.com
                       Representing Gregory Harris




Motion for Extension                                                  3
     Case 6:18-cv-03339-MDH Document 196 Filed 07/09/19 Page 3 of 5
                          /s/ Andrew R. Duffy
                          Andrew R. Duffy #77121
                          SALTZ, MONGELUZZI, BARRETT &
                                 BENDESKY, P.C
                          1650 Market Street, 52nd Floor
                          Philadelphia, Pennsylvania 19103
                          (215) 496-8282
                          (215) 496-0999 FAX
                          aduffy@smbb.com
                          Representing Lisa Berry, Marlo Rose Wells, Belinda Coleman
                          (Deceased), and Angela Coleman (Deceased); Tia Coleman,
                          Glenn Coleman (Deceased), Reece Coleman (Deceased),
                          Evan Coleman (Deceased), and Arya Coleman (Deceased);
                          Ronita McKinley, Gary McKinley, Shayne Collins, Tiffany
                          Collins, T.K. (a minor); Talyssa Mann, Tomlyn McDonald,
                          Dustin McDonald, Ca M (a minor), and Ch M (a minor);
                          Todd Dennison and Shaunna Cumberworth; Brian Dennison,
                          Todd Dennison, and Doug Dennison; Mamadou Ly; National
                          Bank of Indianapolis, Temporary Guardian over the Estate of
                          D.H. (a minor)



Date: July 9, 2019




   Motion for Extension                                                           4
        Case 6:18-cv-03339-MDH Document 196 Filed 07/09/19 Page 4 of 5
                             CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing pleading was served on all counsel of

record and/or all parties by email and/or by placing a copy of same in the United States

Mail, postage pre-paid, property addressed, and deposited same in a post office or official

depository under the exclusive care and custody of the United States Postal Service,

and/or through the CM-ECF system of the United States District Court for the Western

District of Missouri on this date.



       July 9, 2019

                                          /s/ Ronnie G. Penton
                                          Ronnie G. Penton




   Motion for Extension                                                                 5
        Case 6:18-cv-03339-MDH Document 196 Filed 07/09/19 Page 5 of 5
